Holbrook, Jr., J.
(concurring in part and dissenting in part). I concur with Judge Jansen’s analysis and holding that a former felon’s civil right to serve as a juror is restored once that person’s sentence is completed. I further concur in *139the procedure established for timely challenges to the qualifications or competence of a prospective juror under either MCL 600.1307a; MSA 27A.1307(1) or MCR 2.511(D)(1) or (D)(2). I respectfully disagree, however, that reversal for a new trial is warranted in this case.
A party has a right and a duty to discover from juror questionnaires or on voir dire examination whether a venire person is subject to disqualification for cause. Where a party’s objection to a juror relates to a statutory disqualification only, rather than to actual bias or other fundamental incompetence, such disqualification is ordinarily waived by failure to assert it until after the verdict. This is true even where the facts that constitute the basis for the disqualification were not known to the objecting party at the time the verdict was rendered. Wicklund v Draper, 167 Mich App 623; 423 NW2d 294 (1988). See also McDonough Power Equipment, Inc v Greenwood, 464 US 548, 555-556; 104 S Ct 845; 78 L Ed 2d 663 (1984). Here, defense counsel failed to examine the juror questionnaires before trial, failed to question juror Singleton-Luter directly regarding her prior criminal history, and failed to raise any objection to this juror during trial. Therefore, absent a showing of actual prejudice as required by MCL 600.1354(1); MSA 27A.1354(1), defendants’ claim that juror Singleton-Luter was disqualified pursuant to statute to serve as a juror is waived.
The majority circumvents the statutory requirement that the party challenging a juror’s qualifications present prima facie proof of actual prejudice by presuming prejudice in light of the nature of juror Singleton-Luter’s conviction. MCL 600.1354(1); MSA 27A.1354(1). While I certainly agree that the facts of Singleton-Luter’s criminal conviction are egregious, the proper forum for *140evaluating such considerations was the trial court, which is vested with broad discretion to decide posttrial motions for a new trial. Ginsburg v Wineman, 314 Mich 1, 9; 22 NW2d 49 (1946); Grist v Upjohn Co, 16 Mich App 452; 168 NW2d 389 (1969). Here, the trial court found that defendants had failed to establish actual prejudice and therefore denied their motion for a new trial.
To establish actual prejudice, a party must show that it was denied a fair trial by an irregularity or error that was outcome determinative. In this case, defendants have failed to establish actual prejudice for several reasons. First, because plaintiffs needed only five of the six jurors to agree on the verdict, MCL 600.1352; MSA 27A.1352, and the verdict was unanimous, no prejudice resulted, because the result was not affected. Kwaiser v Peters, 381 Mich 73, 79-80, 81; 158 NW2d 877 (1968) (separate opinions of Dethmers, C.J., and Adams, J., for affirmance). Second, although counsel has a right to rely on the truthfulness of a juror questionnaire inasmuch as it provides a basis for challenging a juror’s qualifications, a false answer standing alone is insufficient to justify setting aside a jury verdict. Citizens Commercial & Savings Bank v Engberg, 15 Mich App 438, 440; 166 NW2d 661 (1968); MCR 2.510. Here, there is no dispute that juror Singleton-Luter misrepresented her criminal history on the written questionnaire; however, defense counsel did not examine the questionnaires before trial, and Singleton-Luter was not directly questioned during voir dire regarding her involvement in prior litigation or her criminal history. Thus, defense counsel was not misled. Kwaiser, supra. Third, no reasonable inference can be made that Singleton-Luter’s criminal record would provide a basis for bias or partiality in this products liability case. See United States v *141Metzger, 3 F3d 756, 759 (CA 4, 1993), cert den — US —; 128 L Ed 2d 50 (1994). Finally, SingletonLuter was not selected as foreperson of the jury, therefore, it cannot be claimed reasonably that she had any special opportunity to exert influence over the other jurors. In sum, given that defendants have failed in their burden to show any prejudice, actual or otherwise, I would find no abuse of discretion by the trial court in denying defendants’ motion for a new trial.
I concur with all other aspects of Judge Jansen’s opinion.